DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (JPH1034971)
Regarding claim 1, an image recording apparatus comprising a liquid chamber (1) that stores liquid to be used in recording an image
A first electrode pin (8a) and a second electrode pin (8b) to be inserted into the liquid chamber
Applying unit for applying voltage across the first electrode pin and the second electrode pin, with the first electrode pin (8a) serving as an anode side and the second electrode pin (8b) serving as a cathode side (Figures 3, 7-8; Paragraphs 0013, 0016-0017)
Detecting unit (1720) for detecting electric current flowing across the first electrode pin and the second electrode pin (Paragraphs 0050, 0056)
The image recording apparatus capable of performing a detection operation of detecting a remaining amount of liquid in the liquid chamber by the detecting unit detecting the electric current when the applying unit applies voltage across the first electrode pin and the second electrode pin (Paragraph 0017)
Prior to executing the detection operation, an oxidization aging operation is performed, in which the applying unit applies voltage across the first electrode pin and the second electrode pin (Paragraph 0036)
An amount of an oxide layer formed on at least a portion of the first electrode pin exposed inside the liquid chamber is greater than an amount of an oxide layer formed on a portion of the second electrode pin exposed inside the liquid chamber (circulation of current between the electrode pins will result in a gain or accumulation of oxide on one of the electrode pins)
Regarding claim 2, wherein the detection operation is performed a plurality of times (the presence or absence of ink will happen continuously; Paragraphs 0007, 0010-0011)
wherein the oxidization aging operation is performed a plurality of times corresponding to each of the plurality of detection operations
Wherein a detection threshold value of the electric current in the detection operation is set for each of the plurality of detection operations (Paragraphs 0033-0036)
Regarding claim 6, wherein the electrode pins are made of SUS304 stainless steel or SUS316 stainless steel (Paragraph 0015; metal with high corrosion resistance to ink is preferable)
Regarding claim 11, at a point in time of shipping, an amount of an oxide layer formed on at least a portion of the first electrode pin exposed inside the liquid chamber is greater than an amount of an oxide layer formed on a portion of the second electrode pin exposed inside the liquid chamber (Paragraph 0036; during manufacturing process: circulation of current between the electrode pins will result in a gain or accumulation of oxide on one of the electrode pins)
Regarding claim 12, wherein at a point in time prior to the oxidization aging  operation being performed a first time, an amount of an oxide layer formed on at least a portion of the first electrode pin exposed inside the liquid chamber is greater than an amount of an oxide layer formed on a portion of the second electrode pin exposed inside the liquid chamber (Paragraph 0036; during manufacturing process: circulation of current between the electrode pins will result in a gain or accumulation of oxide on one of the electrode pins)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JPH1034971) 
Regarding claim 3, Kato discloses the claimed invention except for a count of inputs of a voltage pulse applied in one time of performing the oxidization aging operation is at least ten times a count of inputs of a voltage pulse applied in one time of performing the detection operation.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to performing the oxidization aging operation is at least ten times a count of inputs of a voltage pulse, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to perform the oxidization aging operation is at least ten times a count of inputs of a voltage pulse, for the purpose of detecting ink in the chamber
Regarding claim 4, Kato discloses the claimed invention except for a pulse duration of a voltage pulse applied in the oxidization aging operation is at least ten times a pulse duration of a voltage pulse applied in the detection operation.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a pulse duration of a voltage pulse applied in the oxidization aging operation is at least ten times a pulse duration of a voltage pulse applied in the detection operation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to perform the oxidization aging operation is at least ten times a count of inputs of a voltage pulse, for the purpose of detecting ink in the chamber
Regarding claim 5, Kato discloses the claimed invention except for an absolute value of voltage applied in the oxidization aging operation is greater than an absolute value of voltage applied in the detection operation.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a an absolute value of voltage applied in the oxidization aging operation is greater than an absolute value of voltage applied in the detection operation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to perform the oxidization aging operation is at least ten times a count of inputs of a voltage pulse, for the purpose of detecting ink in the chamber


Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JPH1034971) in view of Uetsuki et al (U.S. Pub. 2013/0286065)
Regarding claim 7, Uetsuki discloses a liquid ejection head; and a liquid supply tube that supplies liquid from the liquid chamber to the liquid ejection head (Figures 1a, 3; Abstract; Paragraphs 0045, 0049)
At the time the invention was made it would have been obvious to person of ordinary skill in the art to incorporate the teaching of Uetsuki into the device of Kato, for the purpose of supplying ink for the printing operation
Regarding claim 8, Uetsuki discloses a liquid tank; a liquid ejection head including a recording element substrate and a sub-tank; 
A liquid supply tube that supplies liquid from the liquid tank to the sub-tank, wherein the liquid chamber is a liquid chamber of the sub-tank and supplies liquid supplied from the liquid supply tube to the recording element substrate (Figures 1a, 3; Abstract; Paragraphs 0045, 0049)
At the time the invention was made it would have been obvious to person of ordinary skill in the art to incorporate the teaching of Uetsuki into the device of Kato, for the purpose of supplying ink for the printing operation
Regarding claim 9, Uetsuki discloses a liquid tank; a liquid ejection head including a recording element substrate and a sub-tank connected to the liquid tank
Wherein the liquid chamber is a liquid chamber of the sub-tank and temporarily holds liquid supplied from the liquid tank, and supplies the liquid to the recording element substrate (Figures 1a, 3; Abstract; Paragraphs 0045, 0049)
At the time the invention was made it would have been obvious to person of ordinary skill in the art to incorporate the teaching of Uetsuki into the device of Kato, for the purpose of supplying ink for the printing operation

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JPH1034971) in view of Takada et al (U.S. Pat. 6,221,141)
Regarding claim 10, Takada discloses using self-dispersing carbon black (Abstract)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Takada into the device of Kato, for the purpose of forming high quality images

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        September 9, 2022